COMLEY, J.
Misjoinder implies the union in one action *479of two or more causes of action. It is of no importance that they are wrongfully joined in one count rather than in several counts.
I construe the first paragraph of the demurrer to relate to the joinder of a cause of action which accrued subsequent to the institution of the suit with one which came into being prior to the institution of the suit. Technically this may not be a misjoinder, and a demurrer to the subsequently accruing cause of action would have met the situation.
But for all practical purposes there is a misjoinder and the plaintiff may meet the demurrer and cure the misjoinder by withdrawing the amendment.
The demurrer is sustained on the first ground and overruled as to the second ground.